Exhibit 10.2

Talen Energy

2015 Stock Incentive Plan

Restricted Stock Unit Agreement

Participant:

Date of Grant:

Number of RSUs:

1. Grant of RSUs. The Company hereby grants the number of restricted stock units
(“RSUs”) listed above to the Participant, on the terms and conditions
hereinafter set forth. This grant is made pursuant to the terms of the Talen
Energy 2015 Stock Incentive Plan (the “Plan”), which Plan, as amended from time
to time, is incorporated herein by reference and made a part of this Agreement.
Except as provided herein, each RSU represents the unfunded, unsecured right of
the Participant to receive a Share on the date(s) specified herein. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan.

2. Vesting/Form and Timing of Issuance or Transfer.

(a) Subject to the Participant’s continued Employment with the Company and its
Affiliates through the vesting date set forth on Exhibit A attached hereto (the
“Vesting Date”), and subject to Section 2(b) hereof, 100% of the RSUs shall vest
upon the Vesting Date and the Company shall, within 30 days following the
Vesting Date, issue or cause there to be transferred to the Participant the
corresponding number of Shares equal to the number of vested RSUs. Subject to
Section 2(d) below, upon the Participant’s termination of Employment with the
Company or any Affiliate for any reason other than due to a Qualifying
Termination, all RSUs that did not become vested on or prior to such date shall
immediately terminate and be forfeited without consideration and no Shares shall
be delivered hereunder.

(b) Upon the consummation of the proposed transaction contemplated by that
certain Agreement and Plan of Merger dated as of June 2, 2016 by and among the
Company and the other parties thereto (the “Transaction”) prior to the Vesting
Date, all RSUs shall convert into the right to receive an amount in cash,
subject to the terms and conditions of this Agreement, with a value equal to the
product of the number of RSUs listed above and $14.00, payable within 30 days
following the Vesting Date or sooner in accordance with Section 2(d) hereof. Any
RSUs converted to a cash-settled award pursuant to this Section 2(b) shall
continue to be subject to the terms and conditions of this Agreement and will be
referred herein as “RSUs”. Subject to Section 2(d) below, upon the Participant’s
termination of Employment with the Company or any Affiliate for any reason other
than due to a Qualifying Termination, all RSUs that did not become vested on or
prior to such date shall immediately terminate and be forfeited without
consideration and no cash shall be delivered hereunder.

(c) RSUs granted pursuant to this Agreement will be extinguished upon the
settlement thereof into Shares or cash in accordance with Section 2 of this
Agreement.

(d) Notwithstanding Sections 2(a) or 2(b) hereof, 100% of the outstanding RSUs
shall vest upon (i) the Participant’s termination of Employment by the Company
and its



--------------------------------------------------------------------------------

Affiliates without Cause or by the Participant with Good Reason or (ii) the
Participant’s termination of Employment due to death or Disability (each of the
termination events described under clause (i) and (ii) being a “Qualifying
Termination”). The Shares or cash underlying the RSUs that vest in accordance
with the preceding sentence shall be delivered to the Participant within 30 days
following the date of the Participant’s termination of Employment.

(e) For purposes of this Agreement:

(i) “Cause” shall mean “Cause” as defined in any employment, severance, or
similar agreement then in effect between the Participant and any of the Company
or its Affiliates, or, if no such agreement containing a definition of “Cause”
is then in effect or if such term is not defined therein, “Cause” shall mean
(i) Participant’s engagement in misconduct which is materially injurious to the
Company or its Affiliates, (ii) Participant’s insubordination after clear and
lawful direction, (iii) Participant’s commission of a felony in the performance
of duties to the Company, (iv) Participant’s commission of an act or acts
constituting any fraud against, or embezzlement from the Company or any of its
Affiliates, (v) Participant’s material breach of any confidentiality or
non-competition covenant entered into between the Participant and the Company,
or (vi) Participant’s employment with a competitor while employed by the
Company. The determination of the existence of Cause shall be made by the
Committee in good faith, which determination shall be conclusive for purposes of
this Agreement.

(ii) “Good Reason” shall mean “Good Reason” or such similar concept as defined
in any employment, severance, or similar agreement then in effect between the
Participant and any of the Company or its Affiliates, or, if no such agreement
containing a definition of “Good Reason” is then in effect or if such term is
not defined therein, “Good Reason” shall mean without the Participant’s consent,
(i) a change caused by the Company in the Participant’s duties and
responsibilities which is materially inconsistent with the Participant’s
position at the applicable entity that is a member of the Company Group, (ii) a
material reduction in the Participant’s annual base salary, annual incentive
compensation opportunity or other employee benefits (excluding any such
reduction that is part of a plan to reduce annual base salaries, annual
incentive compensation opportunities or other employee benefits of comparably
situated employees of any entity that is a member of the Company Group
generally), or (iii) a relocation of the Participant’s principal place of
employment to a location that is more than 50 miles from the Participant’s
current principal place of employment; provided that, notwithstanding anything
to the contrary in the foregoing, the Participant shall only have “Good Reason”
to terminate employment following the applicable entity’s failure to remedy the
act which is alleged to constitute “Good Reason” within thirty (30) days
following such entity’s receipt of written notice from the Participant
specifying such act, so long as such notice is provided within sixty (60) days
after such event has first occurred.

3. Dividend Equivalent RSUs. RSUs shall not pay cash dividends. Prior to the
consummation of the Transaction, the Participant shall be entitled to receive
additional RSUs equal to the number of whole Shares that could have been
purchased on the date that any dividends on Shares may be paid, at the Fair
Market Value of Shares on that date, as if the dollar amount of any ordinary
dividends that are declared on Shares applied to the Shares underlying the RSUs.
All such additional RSUs shall be subject to the same terms and conditions
applicable herein to the underlying RSUs, including terms and conditions related
to vesting of RSUs. Notwithstanding the foregoing, if on any date while RSUs are
outstanding hereunder the Company shall pay any extraordinary dividend on the
Shares, the Committee shall equitably adjust the outstanding RSUs pursuant to
Section 10 of the Plan.

 

2



--------------------------------------------------------------------------------

4. No Right to Continued Employment. The granting of RSUs evidenced by this
Agreement shall impose no obligation on the Company or any Affiliate to continue
the Employment of the Participant and shall not lessen or affect the Company’s
or its Affiliate’s right to terminate the Employment of such Participant.

5. No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company until the Shares have been issued or transferred to
such Participant.

6. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to Section 2 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares to make
appropriate reference to such restrictions.

7. Transferability. RSUs may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant otherwise than by will
or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 7 shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

8. Restrictive Covenants.

(a) Noncompetition. The Participant acknowledges that (i) the Participant
performs services of a unique nature for the Company and its Affiliates that are
irreplaceable, and that the Participant’s performance of such services to a
competing business will result in irreparable harm to the Company and its
Affiliates, (ii) the Participant is a member of the executive and management
personnel of the Company and its Affiliates, (iii) the Participant has had and
will continue to have access to Confidential Information (as defined below) and
trade secrets which, if disclosed, would unfairly and inappropriately assist in
competition against the Company or any of its Affiliates, (iv) in the course of
the Participant’s employment by a competitor, the Participant would inevitably
use or disclose such Confidential Information and trade secrets, (v) the Company
and its Affiliates have substantial relationships with their customers and the
Participant has had and will continue to have access to these customers,
(vi) the Participant has received specialized training from the Company and its
Affiliates, and (vii) the Participant has generated and will continue to
generate goodwill for the Company and its Affiliates in the course of the
Participant’s employment. Accordingly, during the Participant’s employment with
the Company or any of its subsidiaries and for a period of one (1) year
thereafter, the Participant agrees that the Participant will not, directly or
indirectly, own, manage, operate, control, be employed by (whether as an
employee, consultant, independent contractor or otherwise, and whether or not
for compensation) or render services to any Person, in whatever form, that
derives a significant amount of its earnings or free cash flow from
non-utility-owned merchant power production operations within the PJM
Interconnection as of the date of this Agreement (a “Competing Business”).
Notwithstanding the foregoing, nothing herein shall

 

3



--------------------------------------------------------------------------------

prohibit the Participant from being a passive owner of not more than one percent
(1%) of the equity securities of a publicly traded corporation engaged in a
business that is in competition with the Company or any of its Affiliates, so
long as the Participant has no active participation in the business of such
corporation. In addition, the provisions of this Section 8(a) shall not be
violated by the Participant commencing employment with a subsidiary, division or
unit of any Competing Business so long as (i) the Participant and such
subsidiary, division or unit does not engage in a business in competition with
the Company or any of its Affiliates or (ii) the Participant or such subsidiary,
division or unit engages in a business that is in competition with the Company
or any of its Affiliates but the Participant is not employed in the same or a
similar role as the role in which the Participant filled with the Company or any
of its Affiliates.

(b) Nonsolicitation; Noninterference. During the Participant’s employment with
the Company or its Affiliates and for a period of one (1) year thereafter, the
Participant agrees that the Participant shall not, except in the furtherance of
the Participant’s duties with the Company or any of its Affiliates, directly or
indirectly, individually or on behalf of any other Person, solicit, aid or
induce any employee or consultant of the Company or any of its Affiliates (a
“Covered Person”) to leave such employment or retention or to accept employment
with or render services to or with any other Person unaffiliated with the
Company or hire or retain any such employee, consultant, representative or agent
or any Covered Person, or take any action to materially assist or aid any other
Person in identifying, hiring or soliciting any such employee, consultant,
representative or agent or any Covered Person. A Covered Person shall not
include any former employee or consultant of the Company or any of its
Affiliates whose employment or engagement was involuntarily terminated by the
Company or applicable Affiliate, or any employee who resigns in connection with
the sale of the Company’s stock or all or part of its assets if such employee
was not offered employment for a comparable position and/or comparable salary,
annual bonus opportunity and employee benefits with the purchaser of the
Company’s stock or assets.

(c) Confidentiality. During the course of the Participant’s employment with the
Company, the Participant has access to Confidential Information. For purposes of
this Agreement, “Confidential Information” means all data, information, ideas,
concepts, discoveries, trade secrets, inventions (whether or not patentable or
reduced to practice), innovations, improvements, know-how, developments,
techniques, methods, processes, treatments, drawings, sketches, specifications,
designs, plans, patterns, models, plans and strategies, and all other
confidential or proprietary information in any form or medium (whether merely
remembered or embodied in a tangible or intangible form or medium) whether now
or hereafter existing, relating to or arising from the past, current or
potential business, activities and/or operations of the Company or any of its
Affiliates, including, without limitation, any such information relating to or
concerning finances, sales, marketing, advertising, transition, promotions,
pricing, personnel, customers, suppliers, vendors, raw partners and/or
competitors. The Participant agrees that the Participant shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Participant’s assigned duties and for
the benefit of the Company, either during employment with the Company or any of
its Affiliates or any time thereafter, any Confidential Information, or other
confidential or proprietary information received from third parties subject to a
duty on the Company’s and its subsidiaries’ and other Affiliates’ part to
maintain the confidentiality of such information, and to use such information
only for certain limited purposes, in each case which shall have been obtained
by the Participant during the Participant’s employment by the Company. The
foregoing shall not apply to information that (i) was known to the public prior
to its disclosure to the Participant; (ii) becomes generally known to the public
subsequent to disclosure to the Participant through no wrongful act of the
Participant or any representative of

 

4



--------------------------------------------------------------------------------

the Participant; or (iii) the Participant is required to disclose by applicable
law, regulation or legal process (provided that the Participant provides the
Company with prior notice of the contemplated disclosure and cooperates with the
Company at its expense in seeking a protective order or other appropriate
protection of such information). The terms and conditions of this Section 8
shall remain strictly confidential, and the Participant hereby agrees not to
disclose the terms and conditions hereof to any Person other than immediate
family members, legal advisors or personal tax or financial advisors, or
prospective future employers solely for the purpose of disclosing the
limitations on the Participant’s conduct imposed by the provisions of this
Section 8(c) who, in each case, agree to keep such information confidential.

(d) Enforcement.

(i) The Participant acknowledges and agrees that the Company and its Affiliates
entered into this Agreement in reliance on the provisions of this Section 8 and
the enforcement of this Section 8 is necessary to ensure the preservation,
protection and continuity of the business, trade secrets and other confidential
information and goodwill of the Company and its Affiliates to the extent and for
the periods of time expressly agreed to herein. The Participant agrees that, due
to the nature of the business of the Company and its Affiliates, the
restrictions set forth in this Section 8 are reasonable as to time and scope.

(ii) Notwithstanding any provision to the contrary herein, the Company and each
of its Affiliates may pursue, at its discretion, enforcement of this Section 8
in any court of competent jurisdiction (a “Court”).

(iii) The parties hereto agree that, in the event of a breach of Section 8(a)
following the vesting of the RSUs pursuant to Section 2(a) or 2(d) but prior to
the payment required by the applicable Section, the Participant shall be
required to forego such payment. The parties further agree that, in the event of
such a breach, the Participant shall be required to first forego any additional
payments owed by the Company or its Affiliates to the Participant pursuant to
this Agreement and second to forego any additional payments owed by the Company
or its Affiliates to the Participant pursuant to [FOR FARR: “Paragraph 6.1(A) of
the Change in Control Severance Protection Agreement between the Company and the
Participant signed January 11, 2016”; FOR McGUIRE/HOPF: “Paragraph 6.2(A) of the
Change in Control Severance Protection Agreement between the Company and the
Participant signed December     , 2016”; FOR BREME: “the Talen Energy Executive
Severance Plan”], up to the amount of $            (“the Covenant Valuation”).
In the event the breach occurs or is discovered at a point at which the
Participant cannot forego payments totaling the Covenant Valuation because such
payments already have been made, the Participant shall be required to repay to
the Company or the appropriate Affiliate an amount equaling the difference
between the Covenant Valuation and the amount already foregone pursuant to this
Section 8(d)(iii) (if any). The Company’s independent third-party valuation firm
determined the Covenant Valuation by assessing the reasonable value of
Section 8(a) to the Company and its Affiliates prior to the consummation of the
Transaction, and the parties hereto agree that the Covenant Valuation is no less
than the actual value of this Section 8(a) to the Company and its Affiliates,
based on the facts known to them at the time of this Agreement.

(iv) In signing this Agreement, the Participant gives the Company assurance that
the Participant has carefully read and considered all of the terms and
conditions of this

 

5



--------------------------------------------------------------------------------

Section 8. The Participant agrees that these restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and their
Confidential Information and that each and every one of the restraints is
reasonable in respect to subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent the
Participant from obtaining other suitable employment during the period in which
the Participant is bound by the restraints. The Participant agrees that, before
providing services, whether as an employee or consultant, to any Competing
Business or other entity that could reasonably be deemed a Competing Business
during the period of time that the Participant is subject to the constraints in
this Section 8, the Participant will provide a copy of this Agreement to such
entity. The Participant acknowledges that each of these covenants has a unique,
very substantial and immeasurable value to the Company and its Affiliates and
that the Participant has sufficient assets and skills to provide a livelihood
while such covenants remain in force. The Participant further covenants that the
Participant will not challenge the reasonableness or enforceability of any of
the covenants set forth in this Section 8. It is also agreed that each of the
Company’s Affiliates will have the right to enforce all of the Participant’s
obligations to that affiliate under this Section 8.

(v) If it is determined by a court of competent jurisdiction in any state that
any restriction in this Section 8 is excessive in duration or scope or is
unreasonable or unenforceable under applicable law, it is the intention of the
parties that such restriction may be modified or amended by the court to render
it enforceable to the maximum extent permitted by the laws of that state.

(vi) Except in the circumstances described in Section 8(d)(iii), if the Company
or an Affiliate breaches its obligations to the Participant under the [either
“the Change in Control Severance Protection Agreement between the Company and
the Participant dated                     ” OR “the Talen Energy Executive
Severance Plan”], the Agreement and Plan of Merger dated as of June 2, 2016 by
and among the Company and the other parties thereto, or any other compensatory
agreement with the Participant (including, without limitation, a failure to
timely pay the Participant any amounts owed under this Agreement), the
Participant’s obligations under Sections 8(a) and 8(b) of this Agreement shall
be immediately discharged and, together with Section 8(d)(ii), shall be null and
void. Nothing in this Agreement shall limit the remedies available to the
Participant in addition to this Section 8(d)(vii) in the event of such breach by
the Company or Affiliate, including without limitation, making a claim for wages
and benefits under applicable law.

9. Notices. Any notice under this Agreement shall be addressed to the Company in
care of its General Counsel at the principal executive office of the Company and
to the Participant at the address appearing in the personnel records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

10. Withholding. The Participant shall be required to pay to the Company or any
Affiliate applicable withholding taxes with respect to any issuance or transfer
under this Agreement or under the Plan, and the Company or any Affiliate shall
have the right and is hereby authorized to withhold from any issuance or
transfer due under this Agreement or under the Plan or from any compensation or
other amount owing to the Participant an amount in respect of such withholding
taxes, and to take such action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such withholding taxes.

 

6



--------------------------------------------------------------------------------

11. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW. The parties in any action arising out of this
Agreement shall be subject to the jurisdiction and venue of the federal and
state courts in the State of Delaware.

12. RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan and agrees that all RSUs and Shares received in respect of RSUs are subject
to the Plan. The terms and provisions of the Plan, as may be amended from time
to time, are hereby incorporated by reference. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms of the Plan will govern and prevail.

13. Modifications. Notwithstanding any provision of this Agreement to contrary,
the Company reserves the right to modify the terms and conditions of this
Agreement including, without limitation, the timing or circumstances of the
issuance or transfer of Shares to the Participant hereunder, to the extent such
modification is determined by the Company to be necessary to comply with
applicable law or preserve the intended deferral of income recognition with
respect to the RSUs until the issuance or transfer of Shares hereunder.

14. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

15. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of the Participant’s termination of employment with
the Company and its Affiliates the Participant is a “specified employee” as
defined in Section 409A of the Code and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six months and one day following the Participant’s termination
of employment with the Company and its Affiliates (or the earliest date as is
permitted under Section 409A of the Code) and (ii) if any other payments or
other benefits due to the Participant hereunder could cause the application of
an accelerated or additional tax under Section 409A of the Code, such payments
or other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Committee, that does not cause such an accelerated or
additional tax. The Company shall use commercially reasonable efforts to
implement the provisions of this Section 15 in good faith; provided that neither
the Company, the Committee nor any of the Company’s employees, directors or
representatives shall have any liability to the Participant with respect to this
Section 15.

 

Sincerely, Talen Energy Corporation

 

Paul Farr President & Chief Executive Officer

 

7



--------------------------------------------------------------------------------

Exhibit A

Talen Energy

2015 Stock Incentive Plan

Restricted Stock Unit Agreement

 

Granted to:    Participant Name SSN:    SSN or I-Number Date of Award:    Grant
date Date restrictions expire:    February 10, 2020 Units:    Number of units
granted

 

8